Concur—-McNally, Steuer and Tilzer, JJ.; Markewich, J. P., and Nunez, J., dissent in the following memorandum: We would affirm. The trial court reduced the jury’s verdict in plaintiff’s favor from $85,000 to $40,000. Plaintiff sustained a complete fracture of the transverse process of the third lumbar vertebra. His accrued special damage at -the time of trial was about $5,000. The evidence amply justifies the amount fixed by the experienced Trial Justice who was in a much better position than we are to evaluate the entire case.